Case 8:19-cr-00061-JVS Document 91 Filed 01/27/20 Pagelof1 Page ID #:1876

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

United States of America CASE NUMBER

Plaintifi(s) 8:19-cr-00061-JVS
v.

Michael John Avenatti ORDER ON REQUEST FOR APPROVAL

fonda OF SUBSTITUTION OR WITHDRAWAL
Defendant(s) OF ATTORNEY
The Court hereby orders that the request of:
Michael J. Avenatti [_] Plaintiff [Xk] Defendant [j Other
Name of Party
to substitute H. Dean Steward of H Dean Steward Law Offices who is

 

Retained Counsel [] Counsel appointed by the Court (Criminal cases only) [J Pro Se

107 Avenida Miramar, Suite C

 

 

 

 

 

 

Street Address
San Clemente, CA 92672-6713 deansteward@fea.net
City, State, Zip E-Mail Address
949-481-4900 949-496-6753 85317
Telephone Number Fax Number State Bar Number

as attorney of record instead of Thomas D. Warren (160921); Daniel Dubin (SBN 313235)

List all attorneys from same firm or agency who are withdrawing.

 

 

 

is hereby GRANTED  [] DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.

Dated January 27, 2020 ( Neh

iY District Judge ~ /

G-01 ORDER (09/17) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY

 

 
